Citation Nr: 1038474	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-
connected recurrent urethritis, from October 3, 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which, in part, increased the evaluation assigned to the 
Veteran's service-connected recurrent urethritis from 
noncompensable to 10 percent disabling, effective January 3, 
2001.  In a subsequent June 2006 rating decision, the RO 
increased the evaluation for the Veteran's recurrent urethritis 
from 10 percent to 20 percent disabling, effective October 3, 
2005. 

In September 2009 the Board, in part, increased the disability 
rating assigned to the Veteran's urethritis from January 3, 2001 
through October 2, 2005 to 20 percent.  The issue of entitlement 
to an evaluation in excess of 20 percent for recurrent urethritis 
on and after October 3, 2005 was remanded for further evidentiary 
development.  A supplemental statement of the case was issued in 
July 2010 by the VA Appeals Management Center (AMC), which 
continued the assigned 20 percent disability rating.  The case is 
once again before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for additional evidentiary development.

In the September 2009 remand, the Board requested that the 
Veteran be asked to furnish the names, address, and dates of 
treatment of all medical providers from whom he has received 
treatment for his recurrent urethritis since October 2005.  After 
securing the necessary authorizations for release of this 
information, any treatment records identified by the Veteran were 
to be obtained and associated with his claims folder.  The VA 
issued a letter to the Veteran in September 2009 in which it was 
requested that he identify the pertinent medical treatment 
providers.

In an August 2010 statement, the Veteran indicated that he has 
been treated for his symptoms by the Veterans Administration for 
years and requested VA obtain his current treatment records from 
the Lexington VA Medical Center.  Contrary to the Board's remand 
instructions, the records identified by the Veteran have not been 
obtained.  In this regard, the Board notes that the most recent 
VA treatment reports of record are dated in June 2006.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that compliance 
with remand instructions is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Because the AMC failed to comply with the Board's remand 
instructions, the case must be remanded so that this may be 
accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. VBA should contact VAMC in Lexington and 
determine whether treatment records from June 
2006 to the present exist, if such records 
are found to exist, copies should be 
obtained.  All attempts to locate and obtain 
these records should be documented in the 
Veteran's claims folder.  In the event that 
such treatment records do not exist or copies 
cannot be obtained, this must be specifically 
documented in the claims folder. 

2.  If additional evidence is obtained 
pursuant to the above request, VBA should 
determine whether the records reflect a 
worsening of the service-connected urethritis 
since the most recent VA examination in 
October 2009.  If so, the Veteran should be 
afforded a VA genitourinary examination to 
determine the current nature, extent and 
severity of his service-connected recurrent 
urethritis.  The entire claims file must be 
made available to the examiner and the report 
of examination should include a discussion of 
the Veteran's documented medical history and 
assertions.

All appropriate tests and studies should be 
accomplished (with all results made available 
to the examiner prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

The examiner should specifically address 
whether the Veteran experiences urinary 
leakage, and, if so, whether it requires the 
wearing of absorbent materials that must be 
changed less than or more than two times a 
day, or less than or more than four times a 
day.

The examiner should also report the Veteran's 
urinary frequency for daytime and evening 
voiding, to include whether it causes him to 
awaken at night.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report. 

3.  Thereafter, the issue on appeal should be 
readjudicated.   If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



